NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 41, 42, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting tool comprising: at least one cutting edge formed by intersection of a flank face and a rake face, the flank face formed of a cemented carbide comprising radiation ablation regions defining at least one of surface microstructures and surface nanostructures comprising nodules or ridges, wherein the pore structure of the cemented carbide is not occluded by redistributed or redeposited cemented carbide, the surface microstructures and surface nanostructures have uniform spacing within an ablation region.
Heinrich teaches applying additional layers onto an aluminum oxide layer, prior to laser treatment, wherein such additional layers are of materials such as carbide, nitride, etc. of metals from groups IVB, VB, and VIB, and as a result of laser treatment, Heinrich discloses that the aluminum oxide layer is removed from the flank face. Thus, in the previous Office Action, it was concluded that since the cemented carbide layer is located on top of the aluminum oxide layer, then it is not only on the flank face, but also, for the aluminum oxide layer to be removed, the cemented carbide would reasonably be removed as well. However, upon further review and examination of the reference, it was concluded that should cemented carbide layer be removed, it is not remained to be able 
In general, with respect to Applicant’s argument, it is noted that Applicant’s arguments as well as the Board Decision which Applicant has made reference to, have been drawn to a rejection over Heinrich alone which had been presented prior to the Appeal Conference, whereas the previous rejection was made over a combination of Heinrich in view of Zhu, and further, in view of Dumitru. Nevertheless, the rejection over said combination is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731